Citation Nr: 1025140	
Decision Date: 07/06/10    Archive Date: 07/19/10

DOCKET NO.  02-00 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a disability claimed to be 
manifested by a breathing disorder, cold sweats and high fever.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran's active service includes periods from April 1988 to 
September 1991, and from September 2002 to November 2003.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating action of the Department of 
Veterans Affairs Regional Office (RO) which, in pertinent part, 
denied service connection for bronchitis/bronchial asthma 
(claimed as a breathing problem, cold sweats and high fever due 
to an undiagnosed illness).

This matter has been before the Board twice previously, most 
recently in October 2008, when it was remanded for additional 
development.

During the course of this appeal, and specifically by a May 2008 
decision, the Veteran was granted service connection for 
headaches.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon review of the claims file, the Board finds, unfortunately, 
that this matter must again be remanded for additional 
development and adjudication, even though such action will, 
regrettably, further delay a decision in this appeal.  In this 
regard, the Board is of the opinion that an addendum VA 
examination opinion is necessary.

When this case was last before the Board, it was remanded so that 
a medical professional could address the etiology of the 
Veteran's apparent asthma, which was diagnosed during the years 
between the Veteran's first period of active duty from April 1988 
to September 1991 and second period of active duty from September 
2002 to November 2003.  Specifically, the examiner was asked to 
opine as to whether, any respiratory condition found had its 
onset in/or was related to the Veteran's first period of active 
duty; or, if not, whether such condition clearly and unmistakably 
existed prior to the Veteran' second period of active duty, and, 
if so, whether such condition underwent an increase in severity 
beyond its natural progression during such service. 

Pursuant to the Board's remand, the Veteran underwent a VA 
examination in January 2009.  At that time, the examiner provided 
a diagnosis of, in pertinent part, bronchitic asthma.  The 
examiner opined that this disorder was at least as likely as not 
related to the Veteran's period of active military duty (the 
examiner did not specify which period, but from the context she 
appears to have meant the first).  The examiner went on, however, 
to opine that the Veteran's bronchitic asthma also increased in 
severity beyond its natural progression during such service.  
This determination is inconsistent with the relevant law and 
regulations, which allow service connection for a disability 
which either is incurred in service, or pre-exists service and is 
aggravated (undergoes an increase in severity beyond its natural 
progress) during such service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Thus, a grant of service connection for a 
disability cannot be based on both incurrence and aggravation 
during service.

Further, in support of the examiner's determination that the 
Veteran's bronchitic asthma was related to his period of active 
military duty, the examiner referenced service treatment records 
documenting the condition.  However, this is inconsistent with 
the record, which shows that treatment reports from the Veteran's 
first period of active duty are completely silent for complaints 
or findings of any respiratory disorder.  Moreover, the examiner 
failed to address the significance of records indicating the 
Veteran worked with chemicals outside of his military service, as 
requested by the Board.  In this regard, the Board notes that in 
a February 2010 addendum opinion, the examiner stated that she 
did not see documentation of any specific chemical exposure; 
however, this statement is also inconsistent with the record, 
which contains at least one private medical report, dated in 
November 1996, reflecting that the Veteran complained of 
difficulty breathing upon inhaling chemicals at work.

The foregoing inconsistencies and inadequacies should be 
addressed.
Accordingly, the case is REMANDED for the following action:

1.	The RO should return the claims file to 
the January 2009/February 2010 VA 
examiner.  If that examiner is not 
available, the claims file should be 
referred to another individual with 
equivalent expertise and credentials.  
After reviewing the record in its 
entirety, including this REMAND, the 
examiner is requested to specifically 
comment upon the absence of a diagnosis of 
bronchitic asthma, or any other 
respiratory disorder, during the Veteran's 
first period of active duty from April 
1988 to September 1991, as well as the 
November 1996 post-service private 
treatment report, which shows that the 
Veteran reported difficulty breathing as a 
result of working around chemicals, and 
whether this evidence affects or changes 
the basis for the previous opinion (that 
the Veteran's bronchitic asthma is as 
least as likely as not related to his 
first period of active military service) 
in any way.

2.	If and only if the examiner determines 
that the Veteran's bronchitic asthma did 
not have its onset in and/or is not 
related to the first period of service, 
then the examiner is requested to express 
an opinion as to whether such condition 
clearly and unmistakably existed prior to 
the Veteran's second period of active duty 
from September 2002 to November 2003, 
including service in Southwest Asia.  If 
so, the examiner should indicate whether 
such disability clearly and unmistakably 
underwent an increase in severity beyond 
its natural progression during such 
service.  

A clear rationale for all opinions would 
be helpful and a discussion of the medical 
principles involved would be of 
considerable assistance to the Board.

3.	To help avoid future remand, the RO should 
ensure that, to the extent possible, all 
requested action has been accomplished in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

4.	Following completion of the above, the RO 
should again review the record.  If the 
benefit sought on appeal remains denied, 
the Veteran and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2009).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).


